DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/2/2019 and 9/16/2020 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
3.	Applicant's election with traverse of Group 1, claims 1-9 in the reply filed on 7/21/2022 is acknowledged.  The traversal is on the ground(s) that the grouping is incorrect.  This is not found persuasive because an analysis of the groups have been properly made.
The requirement is still deemed proper and is therefore made FINAL.

4.	Claims 10-20 are withdrawn from prosecution.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2012/0021218 A1) to Lee et al.  (hereinafter Lee).
Lee is directed toward articles that contain metal coated fibers.  Lee discloses at paragraph [0005] that the fibers are metal coated.  Lee discloses at paragraph [0005] that the polymeric articles have metal plated fibers.  Lee discloses at paragraph [0020] that the metal coating may be nickel, copper, silver or gold.  Lee discloses at paragraph [0025] that the coated fiber may be woven or braided into a polymeric article, which is either a thermoset or thermoplastic polymer article.  Lee discloses at paragraph [0029] that the fiber may be covered with metal via electroplating.  Lee discloses each and every element as arranged in claims 1-3 and 5.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2012/0021218 A1) to Lee et al.  (hereinafter Lee).
Lee is directed toward articles that contain metal coated fibers.  Lee discloses at paragraph [0005] that the fibers are metal coated.  Lee discloses at paragraph [0005] that the polymeric articles have metal plated fibers.  Lee discloses at paragraph [0020] that the metal coating may be nickel, copper, silver or gold.  Lee discloses at paragraph [0025] that the coated fiber may be woven or braided into a polymeric article, which is either a thermoset or thermoplastic polymer article.  Lee discloses at paragraph [0029] that the fiber may be covered with metal via electroplating.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Lee to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-3 and 5.


 11.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2012/0021218 A1) to Lee et al.  (hereinafter Lee) in view of the teachings of  (US 2016/0368238 A1) to Bogue et al.  (hereinafter Bogue).
Lee is directed toward articles that contain metal coated fibers.  Lee discloses at paragraph [0005] that the fibers are metal coated.  Lee discloses at paragraph [0005] that the polymeric articles have metal plated fibers.  Lee discloses at paragraph [0020] that the metal coating may be nickel, copper, silver or gold.  Lee discloses at paragraph [0025] that the coated fiber may be woven or braided into a polymeric article, which is either a thermoset or thermoplastic polymer article.  Lee discloses at paragraph [0029] that the fiber may be covered with metal via electroplating.  Bogue is directed toward articles that contain metal fibers.  Lee and Bogue are both directed toward articles that contain metal coated fibers and therefore are analogous art.  Bogue teaches at paragraph [0033] that a body formed by a polymer that includes a reinforcing fiber of either carbon fiber or metallic fibers.  Bogue teaches at paragraph [0043] that the polymer body may be a polyetherimide.  Bogue teaches at paragraph [0044] that the composite with metal fibers is plated with a metal surface.  Bogue teaches at paragraph [0036] that the metal plating may be gold or silver.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Lee in view of the teachings of Bogue to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-7.

Allowable Subject Matter
12	 Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach an interior feature that is a cooling void or where the interior feature is formed by a different material.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.


15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766